Name: 2002/611/EC: Commission Decision of 12 July 2002 accepting an undertaking offered in connection with the anti-dumping and anti-subsidy proceedings concerning imports of sulphanilic acid originating in India
 Type: Decision
 Subject Matter: trade;  competition;  Asia and Oceania;  chemistry;  international trade
 Date Published: 2002-07-25

 Avis juridique important|32002D06112002/611/EC: Commission Decision of 12 July 2002 accepting an undertaking offered in connection with the anti-dumping and anti-subsidy proceedings concerning imports of sulphanilic acid originating in India Official Journal L 196 , 25/07/2002 P. 0036 - 0037Commission Decisionof 12 July 2002accepting an undertaking offered in connection with the anti-dumping and anti-subsidy proceedings concerning imports of sulphanilic acid originating in India(2002/611/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community(1), as last amended by Regulation (EC) No 2238/2000(2), and in particular Article 8 thereof,Having regard to Council Regulation (EC) No 2026/97 of 6 October 1997 against subsidised imports from countries not members of the European Community(3), and in particular Article 13 thereof,After consulting the Advisory Committee,Whereas:A. PROCEDURE(1) By Regulation (EC) No 573/2002(4) the Commission imposed a provisional countervailing duty on imports of sulphanilic acid originating in India. On the same day by Regulation (EC) No 575/2002(5), the Commission also imposed a provisional anti-dumping duty on imports of the same product originating in India and in the People's Republic of China.(2) Following the adoption of the provisional countervailing measures, the Commission continued its investigation of subsidisation, injury and Community interest. The definitive findings and conclusions of this investigation are set out in Council Regulation (EC) No 1338/2002 of 22 July 2002 imposing a definitive countervailing duty and collecting definitively the provisional countervailing duty imposed on imports of sulphanilic acid originating in India(6).(3) Similarly, following the adoption of the provisional anti-dumping measures, the Commission continued its investigation of dumping, injury and Community interest. The definitive findings and conclusions of this investigation are set out in Council Regulation (EC) No 1339/2002 of 22 July 2002 imposing a definitive anti-dumping duty and collecting definitively the provisional anti-dumping duty imposed on imports of sulphanilic acid originating in India and the People's Republic of China(7).(4) The investigations confirmed both the provisional findings of injurious subsidisation relating to imports originating in India and the provisional findings of injurious dumping relating to imports originating in India and the People's Republic of China.B. UNDERTAKINGS(5) Subsequent to the adoption of provisional anti-dumping and countervailing measures, the sole cooperating exporting producer in India ("the Company"), offered a price undertaking in accordance with Article 8(1) of Regulation (EC) No 384/96 ("basic anti-dumping Regulation") and Article 13(1) of Regulation (EC) No 2026/97 ("basic anti-subsidy Regulation"). By doing so, it has agreed to sell the product concerned at or above price levels, which would have the effect of eliminating the injurious effects of subsidisation and dumping.(6) The Company will also provide the Commission with regular and detailed information concerning its exports to the Community, meaning that the undertaking can be monitored effectively by the Commission. Furthermore, the sales structure of the Company is such that the Commission considers that the risk of circumventing the agreed undertaking is limited.(7) In view of the above, the offer of an undertaking is considered acceptable and the company concerned has been informed of the essential facts, considerations and obligations upon which acceptance is based.(8) In order to ensure the effective monitoring and respect of the undertaking, when the request for release for free circulation pursuant to the undertaking is presented to the relevant customs authority, exemption from duties shall be conditional upon the presentation of a commercial invoice containing the information listed in the Annex to Regulations (EC) No 1338/2002 and (EC) No 1339/2002 which is necessary for customs authorities. Where no such invoice is presented, or when it does not correspond to the product concerned presented to customs, the appropriate rate of countervailing duty and anti-dumping duty shall instead be payable in order to ensure the effective application of the undertaking.(9) It should be noted that in the event of a breach or withdrawal of the undertaking or a suspected breach, a countervailing duty and an anti-dumping duty may be imposed pursuant to Article 13(9) and (10) of the basic anti-subsidy Regulation and Article 8(9) and (10) of the basic anti-dumping Regulation respectively,HAS DECIDED AS FOLLOWS:Article 1The undertaking offered by the producer mentioned below, in the framework of the anti-subsidy proceeding concerning imports of sulphanilic acid originating in India and in the framework of the anti-dumping proceeding concerning imports of the same product originating in India and the People's Republic of China, is hereby accepted.>TABLE>Article 2This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Communities.Done at Brussels, 12 July 2002.For the CommissionPascal LamyMember of the Commission(1) OJ L 56, 6.3.1996, p. 1.(2) OJ L 257, 11.10.2000, p. 2.(3) OJ L 288, 21.10.1997, p. 1.(4) OJ L 87, 4.4.2002, p. 5.(5) OJ L 87, 4.4.2002, p. 28.(6) See page 1 of this Official Journal.(7) See page 11 of this Official Journal.